—Order unanimously modified on the law and as modified affirmed without costs, in accordance with the following memorandum: Although plaintiffs failed to present proof of special circumstances to warrant judicial supervision of disclosure (see, Di Giovanni v Pepsico, Inc., 120 AD2d 413, 414), they are entitled to disclosure of the names and addresses of persons injured in similar accidents, and the dates of those accidents (see, e.g., Dattmore v Eagan Real Estate, 112 AD2d 800). Supreme Court therefore erred in failing to grant this relief. (Appeal from order of Supreme Court, Niagara County, Koshian, J. — discovery.) Present — Callahan, J. P., Boomer, Pine, Lawton and Davis, JJ.